DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/26/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roche et al. U.S. PGPub 2017/0146260 and Wagner et al. U.S. PGPub 2007/0241203.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 17, 18, 23-25, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al. U.S. PGPub 2017/0146260 in view of Wagner et al. U.S. PGPub 2007/0241203.
Regarding claims 1, 17, 23, 24 and 31, Roche discloses a heating, ventilation, or air conditioning (HVAC) system, the system comprising: a headless thermostat device that is structured without a visual output and without any mechanism for manually or verbally receiving control inputs from a user (e.g. col. 3-4, lines 29-67 and 1-18; col. 8, lines 1-18; Fig. 1-2), the headless thermostat comprising one or 
 	Roche does not explicitly disclose an adapter unit.
  	Wagner discloses an adapter unit (e.g. remote receiver unit) comprising one or more relay outputs for wired control of the HVAC equipment, the adapter unit and one or more circuits configured to: receive the control signal from the headless thermostat device via the local wireless network (e.g. pg. 2-3, ¶26; Fig. 5); and provide the control signal to the HVAC equipment for operation of the HVAC equipment in accordance with the control input (e.g. pg. 2-3, ¶26; Fig. 5). 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize an adapter unit. One of ordinary skill in the art would have been motivated to do this in order to enable HVAC equipment to remotely receive and implement instructions from the thermostat.
 	Therefore, it would have been obvious to modify Roche with Wagner to obtain the invention as specified in claims 1-3, 5, 7, 8, 17, 18, 23-25, 31 and 32.

	Regarding claim 2, Roche discloses the system of claim 1, wherein the control inputs are a temperature setpoint or one or more time values (e.g. col. 3-4, lines 29-67 and 1-18; col. 8, lines 1-18; Fig. 1-2).
 	Regarding claims 3 and 18, Wagner discloses an adapter unit that is separate from the HVAC equipment (e.g. pg. 3, ¶30-32; Fig. 5). 

 	Regarding claims 7 and 24, Wagner discloses the system of claim 1, wherein the HVAC equipment comprises a furnace (e.g. pg. 2-3, ¶26; Fig. 5). 
 	Regarding claims 8 and 24, Wagner discloses the system of claim 1, wherein the HVAC equipment comprises an air conditioner (e.g. pg. 2-3, ¶26; Fig. 5).
	Regarding claim 25, Roche discloses the adapter unit of claim 17, wherein the HVAC equipment comprises an indoor unit located inside of a building or an outdoor unit located outside of the building (e.g. col. 3-4, lines 29-67 and 1-18; col. 8, lines 1-18; Fig. 1-2).

 	Regarding claim 17, Wagner discloses connecting to a LAN, but does not explicitly disclose connecting to a LAN upon power up using network configuration data.
 	Official notice is taken that connecting to a LAN upon power up was well known at the time the invention was filed in the analogous art of HVAC systems.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to automatically connect to a LAN when turning on a HVAC system. One of ordinary skill in the art would have been motivated to do this since the LAN connection allows for communication with the thermostat.
 	Therefore, it would have been obvious to modify Roche and Wagner to obtain the invention as specified in claim 17.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roche and Wagner as applied to the claims above, and further in view of Bergman et al. U.S. PGPub 2012/0067561.
Wagner does not explicitly disclose building an adapter unit into the HVAC equipment.
 	Regarding claims 4 and 19, Bergman discloses an adapter unit that is built into the HVAC equipment (e.g. pg. 3, ¶30-32; Fig. 4).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement the adapter unit into the HVAC equipment. One of ordinary skill in the art would have been motivated to do this since to ensure the adapter is attached to the equipment.
 	Therefore, it would have been obvious to modify Roche and Wagner with Bergman to obtain the invention as specified in claims 4 and 19.

Allowable Subject Matter
Claims 6 and 10-16 are allowed.
Claims 21, 22, 26-29 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
Young U.S. PGPub 2012/0298763 discloses a headless thermostat device that is structured without a visual output and without any mechanism for manually or verbally receiving control inputs from a user (e.g. pg. 2, ¶27 and 30; pg. 3, ¶38 and 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
December 1, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116